Citation Nr: 0315037	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  98-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of injury to the right 4th finger and fracture of 
the right 5th metacarpal.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO decision which, in pertinent part, 
granted service connection and a zero percent rating for 
residuals of a fracture of the right 5th metacarpal, and 
which denied service connection for residuals of a fracture 
of the right 4th (ring) finger. The veteran appealed both 
determinations. In an August 2000 decision, the Board granted 
service connection for residuals of injury to the right 4th 
finger, on the basis of aggravation of a pre- service injury, 
and remanded the case to the RO for further evidentiary 
development. The RO effectuated this decision in an August 
2000 decision and assigned a zero percent rating for the 
right 4th finger disability. The case was subsequently 
returned to the Board.

In its August 2000 decision, the Board granted a 100 percent 
rating for service-connected major depressive disorder.

In July 2002, the Board denied the veteran's claim for an 
initial compensable evaluation for residuals of injury to the 
right 4th finger and fracture of the right 5th metacarpal.  In 
a November 2002 Order, after a joint motion from the parties 
was filed, The United States Court of Appeals (Court) vacated 
the Board decision and remanded the matter for reajudication 
consistent with the motion. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record revealed that the claims file was in 
the RO's possession at the time the VCAA was enacted and 
remained there until the case was certified to the Board in 
June 2002.  During this time, the RO had the opportunity to 
familiarize itself with the new law and the duties it 
imposed. The record shows that the RO did not take any action 
to inform the veteran of the VCAA.  In correspondence dated 
in February 2001, steps were taken to assist the veteran in 
substantiating his claim; however, these steps fell short of 
satisfying the requirements of the VCAA.  The February 2002 
supplemental statement of the case was also deficient in 
meeting the notification requirements and failed to provide 
the veteran with provisions of the Act.  

Due to the significant changes that occurred as a result of 
the VCAA, it is incumbent upon the RO to notify the veteran 
of the law and comply with its provisions accordingly.  In 
view of the foregoing, the RO will be given another 
opportunity to comply, as adjudication of the claim without 
prior notification of the law would be potentially 
prejudicial to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 394 (1993).

Action taken by to RO to comply with the VCAA should include 
scheduling the veteran for a VA examination.  A review of the 
most recent VA examination in March 2001 shows that it is 
inadequate for rating purposes as it does not address several 
items that must be considered in the evaluation of 
musculoskeletal disabilities.  

With the evaluation of musculoskeletal disabilities, 
particularly those involving limitation of motion, rating 
personnel must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown , 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  Joints 
that are actually painful, unstable, or mal-aligned, due to 
healed injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).  

In addition, the Board notes that service connection for the 
veteran's right fourth finger disability was based on 
evidence of aggravation.  In cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into active service.  38 C.F.R. § 4.22 (2002).  In 
addition, the record reflects that the veteran also sustained 
additional injury to the right fifth finger after separation 
from service.  Manifestations not resulting from service-
connected disease or injury in establishing evaluation is to 
be avoided.  38 C.F.R. § 4.14 (2002).  

For the reasons stated above, the veteran should be afforded 
another VA examination in order for a physician to address 
these additional factors.

During the course of the appeal, the rating criteria 
involving ankylosis and limitation of motion of the digits of 
the hands were revised, effective August 20, 2002.  
Consideration of the veteran's disability based on the 
revised criteria is required and the version most favorable 
to the veteran is to be applied.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right 4th and 5th finger disabilities 
since June 1995.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

3.  The RO is to arrange for the veteran 
to undergo an orthopedic examination to 
determine the nature and extend of 
disability from residuals of injury to 
the right 4th finger and fracture of the 
right 5th metacarpal.  Any tests or 
studies deemed necessary to make these 
determinations should be undertaken or 
ordered by the orthopedist.  Send the 
claims folder and a copy of the remand to 
the examiner for review.  There should be 
a notation in the report to indicate that 
the records were reviewed.

All pertinent medical complaints, 
symptoms and clinical findings should be 
noted.  In examining the veteran, the 
physician should note the condition of 
the veteran's right 4th finger upon 
entrance into service and fully describe 
any additional impairment and residuals 
due solely to the inservice injury.  In 
addition, the physician should note the 
post-service fracture of the right 5th 
finger and distinguish between 
manifestations of the service-connected 
disability and residuals of the post-
service injury.  If the physician cannot 
make a distinction between the two, this 
should be clearly stated in the report.  

With regard to the following, the 
physician should only address those 
manifestations and findings that are 
attributed only to the service-connected 
disabilities, if feasible.  Note the 
range of motion for the joints of these 
fingers and report on any ankylosis 
found.  Indicate whether motion of the 
4th and 5th right fingers is possible to 
within 2 inches (5.1 cms.) of the median 
transverse fold of the palm with the 
fingers flexed to the extent possible.  
The physician should also identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the veteran's disabilities of 
the right 4th and 5th fingers.  If there 
is functional ankylosis, the position in 
degrees should be given, if feasible.  

The extent of any weakened movement, 
excess fatigability or incoordination 
should be specifically assessed.  The 
physician should also express an opinion, 
if feasible, as to whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and express this in 
terms of additional limitation of motion 
during flare-ups.  If not feasible, the 
examiner should so state.  

State whether or not the disabilities 
associated with these fingers result in 
no effective function other than that 
which would be equally well served by an 
amputation stump with a suitable 
prosthetic appliance.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.   

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim to include consideration of the 
disabilities under the criteria for 
ankylosed fingers.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




